In an action to recover damages for personal injuries sustained by plaintiffs Albert Peterson and Robert Brostoek, arising out of a collision between a motorcycle on which they were riding and a truck owned by defendant, and by their fathers for medical expenses and loss of services, defendant appeals from a judgment in favor of plaintiffs. Judgment, insofar as it is in favor of plaintiffs Albert Peterson, Albert B. Peterson and Anthony J. Brostoek, unanimously affirmed, without costs. No opinion. Judgment, insofar as it is in favor of plaintiff Robert Brostoek, reversed on the facts and a new trial granted as to said plaintiff, with costs to appellant to abide the event, unless within ten days after the entry of the order hereon, said plaintiff stipulate to reduce the amount of the verdict in his favor to $1,620, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict in favor of plaintiff Robert Brostoek was excessive. Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ., concur.